Willson, Judge.
Applicant Sundstrom being held, in custody by the sheriff of Galveston county under a warrant of arrest issued upon a complaint charging him with selling liquor on Sunday, he being a retail liquor dealer, he sued out a writ of habeas corpus before the Honorable Gustav Cook, judge of the criminal district court. Upon a hearing of said writ Judge Cook remanded applicant to the custody of said sheriff, and from said judgment applicant appealed to this court. At the last term of this court at Tyler said judgment was affirmed.
Applicant, by his counsel, filed a motion for rehearing, accompanied by an able and elaborate brief and argument, assailing the constitutionality of the law under which the applicant was being prosecuted, to wit, article 186 of the Penal Code. This motion was taken under advisement and transferred to this branch of the court in order that the questions presented might be thoroughly examined into, and that the Assistant Attorney General might have the opportunity of replying to the brief and argument of counsel for applicant. The Assistant Attorney General has filed a brief and argument in which he has fully, and to our minds, satisfactorily and conclusively answered the propositions, arguments and authorities advanced by counsel for the applicant. • He has cited and reviewed the decisions bearing upon the questions, and we find upon examination that his conclusions are fully supported by the authorities. It would be a useless consumption of time on our part to enter upon a discussion of the questions involved, which discussion would be necessarily lengthy, when they have been so ably and exhaustively discussed by the Assistant Attorney General. We shall therefore content ourselves by referring to and adopting his brief as our opinion in this case.
The motion for rehearing is overruled.

Overruled.